DETAILED ACTION

This action is in response to the application filed on 12/23/2020. 
Claims 1-24 are pending.

Information Disclosure Statement
The references listed on the Information Disclosure Statements 4) submitted on 12/23/2020 have been considered by the examiner (see attached PTO-1449).


Allowable Subject Matter

Claims 1-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to scanning of intraoral cavity of a patient to an image of an  intraoral cavity of the patient and is compared to an additional image of the intraoral cavity of the patient previously captured and determining whether a criterion is not satisfied in order to display at least one of the images and a one or more visual indicator having a warning indicator indicating a potential problem associated with the criterion is not being satisfied. 

Prior art was found for the claims as follows:

-  Dillon et al.  (US 20120062557 A1)


-  Levy (US 9307165 B2)
 Levy discloses a camera having a viewfinder for displaying saved image adjacently to a live view for alignment purposes so as to assist the operator in creating a panoramic image.  

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 14, scanning of intraoral cavity of a patient to an image of an  intraoral cavity of the patient and is compared to an additional image of the intraoral cavity of the patient previously captured and determining whether a criterion is not satisfied in order to display at least one of the images and a one or more visual indicator having a warning indicator indicating a potential problem associated with the criterion is not being satisfied. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE N NOH/
Primary Examiner, Art Unit 2481